 

AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT

 

This Amendment No.1 (the "Amendment") dated December 31, 2013, to that certain
Employment Agreement (the "Agreement"), dated February 15, 2013, between
Staffing 360 Solutions, Inc. (the “Company”) and Alfonso J. Cervantes
(“Cervantes”).

 

By mutual agreement of the parties, the Company and Cervantes hereby agree to
amend the Agreement, effective on the date hereof, as follows:

 

1.           Section 1(a) of Engagement and Responsibilities is amended in its
entirety as follows:

 

“(a)         Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs Cervantes as President of the Company and
to serve as a Vice Chairman of the Board of Directors. Cervantes hereby accepts
such employment. Cervantes shall have such title or titles as the Board may from
time to time determine.”

 

2.           Section 2, Definitions, “Term” is hereby amended in its entirety as
follows:

 

“”Term” shall mean the period commencing on the Effective Date and ending at the
close of business on December 31, 2016.”

 

3.           Section 3(a) Salary of the Agreement is amended in its entirety as
follows:

 

“(a)        Salary. The Compensation will commence at an annualized salary of
$250,000 beginning upon the closing date of the proposed acquisition of Initio
International Holdings Limited (the “Initio Acquisition”). The base salary shall
be payable twice monthly on the same basis as other executives of the Company.
Cervantes’ base salary shall be increased by the increase in the Consumer Price
Index as released by the United States Bureau of Labor Statistics.”

 

4.          The Agreement is hereby amended to include a new Section 3(f)
Performance Bonus as follows:

 

“(f) Performance Bonus. Cervantes shall be entitled to certain performance based
compensation in the event that the Company achieves certain milestones as
follows:

 

  (i) In the event the Company closes the Initio Acquisition, then Cervantes
shall be entitled to a one-time issuance of non-qualified stock options to
purchase up to 500,000 shares of the Company’s common stock, with an exercise
price of $2.00 per share, exercisable for a period of five (5) years;

 

  (ii)

In the event the Company closes one or more acquisitions of a target company
(which shall exclude the Initio Acquisition) whereby such acquisition or
acquisitions, as the case may be, is valued at an aggregate of $10 million or
more, then Cervantes shall also be entitled to a one-time issuance of
non-qualified stock options to purchase up to 200,000 shares of the Company’s
common stock, with an exercise price of $2.00 per share for a period of five (5)
years;

 

  (iii) In the event the Company closes the proposed acquisition of Initio
International Holdings Limited, then Cervantes shall be entitled to a one-time
cash bonus of $100,000;

 

  (iv)

In addition, in the event the Company’s revenue based on the Company’s filing of
its Quarterly Report on Form 10-Q or Annual Report on Form 10-K during the term
of this Agreement for the four quarters proceeding such filing is in excess of
$150 million, then Cervantes shall be entitled to a one-time cash bonus of
$250,000 within 30 days of such filing;

 

 

 

 

  (v)

In addition, in the event the Company’s revenue based on the Company’s filing of
its Quarterly Report on Form 10-Q or Annual Report on Form 10-K during the term
of this Agreement for the four quarters proceeding such filing is in excess of
$200 million, then Cervantes shall be entitled to a one-time cash bonus of
$250,000 within 30 days of such filing; and

 

  (vi) In addition, in the event the Company’s annualized revenue based on the
Company’s filing of its Quarterly Report on Form 10-Q or Annual Report on Form
10-K during the term of this Agreement for the four quarters proceeding such
filing is in excess of $250 million, then Cervantes shall be entitled to a
one-time cash bonus of $250,000 within 30 days of such filing.

  

5.         The Agreement is hereby amended to include a new Section 4(f) of the
Term of Employment as follows:

 

“(f)         December 31, 2016.” 

 

6.  No Other Amendments; Governing Law; Counterparts. Except as specifically set
forth in this Amendment, there are no other amendments to the Agreement and the
Agreement shall remain unmodified and in full force and effect. This Amendment
shall be governed by and construed in accordance with the internal laws of the
State of New York. This Amendment may be executed in one or more counterparts.
In the event that any signature is delivered by facsimile transmission or any
other form of electronic delivery, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the sate first set forth above.

 

THE COMPANY: Staffing 360 Solutions, Inc.   By:   Name: Title

  

EMPLOYEE:     Alfonso J. Cervantes

 

 

 

